TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-03-00358-CR



                                Charles Howard, Sr., Appellant

                                                 v.

                                  The State of Texas, Appellee




      FROM THE DISTRICT COURT OF BELL COUNTY, 27TH JUDICIAL DISTRICT
            NO. 46053, HONORABLE JOE CARROLL, JUDGE PRESIDING



                            MEMORANDUM OPINION


               In July 1996, appellant Charles Howard, Sr., was placed on deferred adjudication

community supervision for ten years after he pleaded guilty to aggravated sexual assault. At a May

2003 hearing on the State’s motion to adjudicate, Howard admitted violating the terms and

conditions of supervision. The court adjudged him guilty and sentenced him to twelve years in

prison.

               Howard’s court-appointed attorney filed a brief concluding that the appeal is frivolous

and without merit. The brief meets the requirements of Anders v. California, 386 U.S. 738 (1967),

by presenting a professional evaluation of the record demonstrating why there are no arguable

grounds to be advanced. See also Penson v. Ohio, 488 U.S. 75 (1988); High v. State, 573 S.W.2d
807 (Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974); Jackson v.

State, 485 S.W.2d 553 (Tex. Crim. App. 1972); Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App.
1969). A copy of counsel’s brief was delivered to Howard, who was advised of his right to examine

the appellate record and to file a pro se brief. No pro se brief has been filed.

               We have reviewed the record and counsel’s brief and agree that the appeal is frivolous

and without merit. We find nothing in the record that might arguably support the appeal. Counsel’s

motion to withdraw is granted.

               The judgment of conviction is affirmed.




                                               __________________________________________

                                               Bea Ann Smith, Justice

Before Chief Justice Law, Justices B. A. Smith and Patterson

Affirmed

Filed: October 23, 2003

Do Not Publish




                                                  2